Title: To Thomas Jefferson from James Madison, 17 August 1808
From: Madison, James
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Montpellier Aug 17. 1808
                  
                  Yours of the 16 with the papers sent with it, were recd. last evening. Mr. Short did not seize exactly my ideas as to the concealment of his mission. If this could be made effectual, and freed from the appearance of being studied, by a direct voyage to St. P., I think it would be best. But if he is to pass thro’ France, a frank but general disclosure of his destination wd. be preferable to an attempt at concealment which would certainly fail, & be more likely to excite jealousy and latent counteraction than a more open course. He mistakes also in supposing me to have had in view one of the smallest of the armed vessels. The trip made by the Revenge proved the unfitness of that size for a shorter voyage than into the Baltic. The Wasp or the Hornet is as small an armed vessel as ought to be put on such a service.
                  On the whole I yield to the objections agst. a passage into the Baltic, particularly at so late a season, and see no question remaining but between a public and private vessel for a voyage to France & England. On this question I still lean in favor of a public vessel, for reasons suggested by the trials made of private vessels. A public vessel wd. have avoided the delay experienced by the Osage, and which will probably have happened at a more critical moment to the St. Michael. What the fortune of the Hope may be is uncertain, but the expedient for avoiding the delays in her case is liable to casualties & difficulties which may leave the matter not mended by it. You do not say whether you had signified to Mr. Gallatin your view of Turreau’s requests. The Rider who does not call on me is the one from Washington, not Fredg. I will endeavor to be with you at the time you wish, and for the reason suggested, as well as others.
                  I see that the B. Parlt. is about opening a trade between her Cols. & Europe S. of Cape Finisterre, making a return cargo of Provisions a condition; but principally I suspect to get the new market on the Cont. for Sugar & Coffee. Should Spain under her Temporary Govt. revoke her Decrees, or our Embargo be on other grounds removed, that market wd. be instantly supplied by the carriers of the U.S. without being even exposed to the British rule of ’56. which applies only to an Enemy of G. B. Considering the narrow & selfish policy of the present Cabinet, it is possible that it may be tempted to to continue its Orders, lest a removal of our Embargo, should interfere with her in the new commercial prospect. But I suspect that she is still more swayed, by the hope of producing a revolution in the pub. Councels here, which might be followed by a Coalition with her in the War.
                  Yrs. with affecte. & high respect
                  
                     James Madison 
                     
                  
               